J-S32039-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHAWN T. MOSES                             :
                                               :
                       Appellant               :   No. 2597 EDA 2019

        Appeal from the judgment of sentence entered August 10, 2018,
             in the Court of Common Pleas of Philadelphia County,
            Criminal Division at No(s): CP-51-CR-0010562-2012.

BEFORE:      KUNSELMAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY KUNSELMAN, J.:                           FILED OCTOBER 6, 2020

        Shawn T. Moses appeals from the judgment of sentence imposed

following his conviction of robbery, aggravated assault, possession of an

instrument of crime (“PIC”), and simple assault.1 We affirm.

        The trial court summarized the relevant factual history as follows:

              On August 15, 2012, Brian Atkerson was at his home at
        about 9:15 [a.m.], along with his children and their mother,
        Freweini “Mimi” Goitom. [Moses] appeared at the door and
        Atkerson went outside to speak with him. Atkerson had known
        [Moses] for approximately 30 years. Prior to this date, [Moses]
        had contacted Atkerson several times in an effort to retrieve some
        money and property [Moses] believed he had lost while living with
        Atkerson’s cousin.

              Outside, [Moses] said to Atkerson: “Reason I’m here today
        is because you had X amount of time to give me some money and
        you choose not to give me the money. So, basically, today is the
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   See 18 Pa.C.S.A. §§ 2702(a), 3701(a)(1), 907(a), 2701(a).
J-S32039-20


      day it’s going down.” When Atkerson asked what he was talking
      about, [Moses] lifted his shirt to display a black Glock handgun in
      his waistband and said: “I got the gat on me.” [Moses] then
      pointed the gun at Atkerson’s midsection. Atkerson recognized
      the gun from having seen it in [Moses’] possession on prior
      occasions. Atkerson told [Moses] to leave, to which he responded
      that he had text messages saying Atkerson had taken [Moses’]
      property. When Atkerson went to look at the phone, [Moses]
      struck Atkerson on his ear with the gun. [Moses] hit Atkerson
      several more times, including the right eye, as Atkerson fended
      him off.

             At some point, Mimi Goitom opened the window, saw what
      was going on and told [Moses] he needed to go because she was
      going to call the police. [Moses] then broke off the struggle and
      started to walk up the street. When the police responded to the
      call from Mimi Goitom, Atkerson told them what had happened
      and described [Moses].

            [Moses] was stopped by police, but no gun was recovered.

           As a result of being struck by [Moses], Atkerson had a black
      eye and bruises on his ear.

Trial Court Opinion, 2/12/19, at 2-3 (citations to the record omitted).

      Moses was arrested and charged with robbery, aggravated assault, PIC,

simple assault, and related offenses. Moses was appointed numerous court-

appointed counsel and public defenders, and was dissatisfied with the

representation provided by each of them. Moses thereafter sought leave to

proceed pro se with standby counsel. The trial court undertook a colloquy on

the record to determine Moses’ understanding of the rights he was giving up

by waiving counsel, the risks associated with proceeding pro se, and the

voluntariness of his decision to do so. Ultimately, because Moses convinced

the trial court that his decision to represent himself at trial was knowing,


                                     -2-
J-S32039-20


voluntary and intelligent, the court granted his request to proceed pro se with

standby counsel.

      The matter then proceeded to a jury trial. During cross-examination,

Moses attempted to question Atkerson regarding text messages that Atkerson

exchanged with Moses’ mother, Ms. Moss. Atkerson admitted that he had sent

her text messages, but could not recall the substance of the text messages.

The Commonwealth objected to any questioning regarding the content of the

text messages because they had not been provided to the Commonwealth.

The trial court ruled that the text messages were irrelevant, and precluded

their admission. At the close of the Commonwealth’s case, Moses represented

to the trial court that he intended to call Ms. Moss as a witness. The trial court

initially stated that it would receive her testimony; however, the trial court

later reversed that ruling because Moses’ only purpose in calling Ms. Moss was

to have her testify about the text messages.

      Moses also represented to the trial court that he wished to testify on his

own behalf. The trial court conducted a colloquy regarding his testimonial

rights, after which Moses was undecided about testifying.         The trial court

instructed Moses to consider the matter overnight, and to speak with standby

counsel regarding his decision. The next day, Moses informed the trial court

that he had changed his mind, and did not wish to testify. At the conclusion

of trial, the jury convicted Moses of the above-noted offenses.




                                      -3-
J-S32039-20


        On August 10, 2018, the trial court imposed an aggregate prison

sentence of six to fifteen years.        Moses filed timely post-sentence motions

which the trial court denied. Moses filed a timely notice of appeal. Both Moses

and the trial court complied with Pa.R.A.P. 1925. However, the appeal was

dismissed for Moses’ failure to file an appellate brief. Moses filed a timely

petition pursuant to the Post Conviction Relief Act (“PCRA”)2 seeking to

reinstate his direct appeal rights.            On August 30, 2019, the PCRA court

reinstated Moses’ direct appeal rights nunc pro tunc. On September 9, 2019,

Moses filed a timely notice of appeal.3

        Moses raises the following issues for our review:

        1. Did [Moses] waive his right to counsel knowingly, intelligently,
           and voluntarily pursuant to his Sixth Amendment right to
           counsel under the United States Constitution and under Article
           1, Section 9 of the Pennsylvania Constitution?

        2. Did the honorable trial court err by precluding [Moses] from
           introducing evidence of [Atkerson’s] text messages exchanged


____________________________________________


2   See 42 Pa.C.S.A. §§ 9541-9546.

3  In his September 9, 2019 notice of appeal, Moses purports to appeal from
the August 30, 2019 PCRA order reinstating his direct appeal rights nunc pro
tunc. This is technically incorrect, as his nunc pro tunc appeal properly lies
from the August 10, 2018 judgment of sentence. However, as Moses’ appeal
was timely filed, the parties have proceeded as if he appealed from the
judgment of sentence, and foreclosing review on the basis of this procedural
misstep would likely result in further proceedings reinstating Moses’ right to
file an appeal from the judgment of sentence nunc pro tunc, we treat his
appeal from the PCRA court’s order as one from the judgment of sentence.
See Commonwealth v. Walter, 119 A.3d 255, 258 n.1 (Pa. 2015); see also
Pa.R.A.P. 105(a) (permitting appellate courts to disregard the Rules of
Appellate Procedure for good cause or in the interest of judicial efficiency).

                                           -4-
J-S32039-20


         by and between [Atkerson] and [Ms. Moss] at the trial of
         [Moses’] case?

      3. Did the honorable trial court err by precluding defense witness,
         . . . Ms. Moss . . . from testifying at trial in support of [Moses’]
         defense?

      4. Did [Moses] make a knowing, intelligent and/or voluntary
         waiver of his right to refrain from testifying at the trial of his
         case?

Moses’ Brief at 4-5.

      In his first issue, Moses contends the trial court erred by permitting him

to proceed pro se because he did not knowingly, intelligently, or voluntarily

waive his right to trial counsel.   Our review of this issue is guided by the

following principles.

            The right to counsel is guaranteed by the Sixth Amendment
      to the United States Constitution and Article V, Section 9 of the
      Pennsylvania Constitution. When a defendant wishes to waive the
      right to counsel, the trial court is ultimately responsible for
      ensuring that the defendant is questioned about the six areas
      specified in Pa.R.Crim.P. 121 and for determining whether the
      defendant is indeed making an informed and independent decision
      to waive counsel. Specifically, it is incumbent on the court to fully
      advise the accused of the nature and elements of the crime before
      accepting waiver of counsel. A penetrating and comprehensive
      colloquy is mandatory, regardless of the defendant’s experience
      with the system. Failure to conduct a thorough, on-the-record
      colloquy before allowing a defendant to proceed to trial pro se
      constitutes reversible error on direct appeal.

Commonwealth v. Isaac, 205 A.3d 358, 363 (Pa. Super. 2019) (internal

citations, brackets, and quotation marks omitted).

      When a defendant desires to represent himself, he must petition the

court and the court must follow the appropriate legal procedure for securing


                                       -5-
J-S32039-20


a valid waiver of counsel. See Commonwealth v. McDonough, 812 A.2d
504, 506 (Pa. 2002). Pennsylvania Rule of Criminal Procedure 121 sets forth

the procedure a judge must follow to determine whether the waiver of counsel

was made knowingly, voluntarily and intelligently.      Rule 121 provides, in

relevant part, as follows:

      (A) Generally.

      (1) The defendant may waive the right to be represented by
      counsel.

      (2) To ensure that the defendant’s waiver of the right to counsel
      is knowing, voluntary, and intelligent, the judge or issuing
      authority, at a minimum, shall elicit the following information from
      the defendant:

            (a) that the defendant understands that he or she has the
            right to be represented by counsel, and the right to have
            free counsel appointed if the defendant is indigent;

            (b) that the defendant understands the nature of the
            charges against the defendant and the elements of each of
            those charges;

            (c) that the defendant is aware of the permissible range of
            sentences and/or fines for the offenses charged;

            (d) that the defendant understands that if he or she waives
            the right to counsel, the defendant will still be bound by all
            the normal rules of procedure and that counsel would be
            familiar with these rules;

            (e) that the defendant understands that there are possible
            defenses to these charges that counsel might be aware of,
            and if these defenses are not raised at trial, they may be
            lost permanently; and

            (f) that the defendant understands that, in addition to
            defenses, the defendant has many rights that, if not timely
            asserted, may be lost permanently; and that if errors occur

                                     -6-
J-S32039-20


            and are not timely objected to, or otherwise timely raised
            by the defendant, these errors may be lost permanently.

                                    ****

      (C) Proceedings Before a Judge. When the defendant seeks to waive
      the right to counsel after the preliminary hearing, the judge shall
      ascertain from the defendant, on the record, whether this is a knowing,
      voluntary, and intelligent waiver of counsel.

      (D) Standby Counsel. When the defendant’s waiver of counsel is
      accepted, standby counsel may be appointed for the defendant.
      Standby counsel shall attend the proceedings and shall be available to
      the defendant for consultation and advice.

Pa.R.Crim.P. 121(A)(1), (2), (C), (D). In addition to these factors, a waiver

colloquy must contain a clear demonstration of the defendant’s ability to

understand the questions posed to him during the colloquy.                 See

Commonwealth v. McDonough, 812 A.2d 504, 507 (Pa. 2002).

      Moses argues that his responses to the trial court’s colloquy were

“equivocal, thus invalidating any potential waiver of trial counsel.”    Moses’

Brief at 30. He further argues that the trial court’s colloquy was “incomplete”

and “missing critical instructions and responsive dialogue required to render

a waiver of counsel knowing, intelligent, and voluntary.” Id. at 30-31. Moses

contends that the trial court “merely recited a portion of the colloquy found at

[Rule] 121(a) through (e)” and “either interrupted or redirected [Moses]

before ascertaining whether [Moses’] decision to proceed pro se was truly

voluntary, knowing, and intelligent; or instead, arose from frustrations arising

from [Moses’] unfortunate experience with prior counsel.” Id. at 38-39.




                                     -7-
J-S32039-20


      Moses additionally asserts that the trial court “did not refer to the

Pennsylvania Rules of Evidence or [Moses’] need to familiarize himself with

those rules and/or the potential consequences of failing to do so.” Id. at 39.

Moses claims that the trial court’s failure to appraise him that he needed to

familiarize himself with the Rules of Evidence resulted in the exclusion of

evidence that was vital to Moses’ defense at trial. Moses contends that the

trial court “never ascertained from [Moses] what, if any, trial defenses were

contemplated by [Moses] in response to the criminal charges.” Id. Moses

maintains that the trial court “failed to determine what, if any information,

[Moses] either possessed or was targeting in preparation for trial, so that

[Moses] could be adequately prepared to confront objections and offers of

proof at his own trial.” Id. at 40. According to Moses, “[he] was never advised

by the [t]rial [c]ourt that his failure to raise objections or his inability to

respond comprehensively to a request for offer of proof could result in his loss

of use of potentially vital defense evidence.” Id.

      Moses additionally claims that the trial court “failed to explain the

advantages of utilizing an experienced trial attorney during the defense of his

case . . . and prevented [Moses] from articulating his reasons and/or

circumstances which led to [Moses’] request to proceed pro se at trial.” Id.

at 44.   Moses argues that the trial court “made no attempt(s) to educate

[Moses] as to the potential hazard of proceeding pro se . . . [nor any] effort(s)

to determine [Moses’] prior experience with defense counsel, or the


                                      -8-
J-S32039-20


circumstances leading to [Moses’] decision to conduct his own defense.” Id.

at 49.

         Moses further faults the trial court for conducting the colloquy “on a

single occasion approximately eight months and two trial listings before trial

was commenced.” Id.   He claims that “[t]he [t]rial [c]ourt did not even

inquire as to any potential change of circumstances or new facts that may

have arisen between [the colloquy] and the trial date.” Id. at 50. According

to Moses, “[he] was left to defend himself without being in physical possession

of relevant and corroborating physical evidence . . . [consisting of] phone

records with text messages [which] had either been lost or discarded by prior

appointed trial counsel.” Id. at 50. Moses points out that he was precluded

prior to trial from calling his sole fact witness, Ms. Moss, who could have

testified regarding her conversations with Atkerson which would have

contradicted Atkerson’s testimony that he had “no responsibility or agreement

to reimburse [Moses] for lost or stolen property and which would have also

supported [Moses’] defense that [Atkerson] manufactured the charges against

[Moses] to evade a debt to [Moses].” Id. at 50-51.

         Based on our review of the record, we are satisfied that the trial court

substantially complied with the dictates of Rule 121. After Moses indicated

his desire to proceed pro se, the trial court conducted a hearing to ascertain

from Moses, on the record, whether he was making a knowing, voluntary, and

intelligent waiver of counsel.       See N.T., 3/20/17, at 4-23; see also


                                       -9-
J-S32039-20


Pa.R.Crim.P. 121(C). At that hearing, trial court inquired about Moses’ age,

educational background, and basic comprehension skills. See N.T., 3/20/17,

at 4-5. Moses indicated that he was forty-four years old, had a college degree,

and could read, write, and understand the English language. Id. at 4-5.

Moses also confirmed that he was not under the influence of drugs, alcohol,

or any other substance. Id. at 5. The trial court thereafter elicited testimony

from Moses that complied with each of the requirements of Rule 121(A)(2).

      Moses indicated on the record that he understood his right to be

represented by counsel, and that he had the right to have free counsel

appointed if he was indigent.      See N.T., 3/20/17, at 5, 6; see also

Pa.R.Crim.P. 121(A)(2)(a).    The trial court appraised Moses of each crime

listed in the criminal complaint and the Commonwealth’s burden of proof for

each of those crimes. See N.T., 3/20/17, at 7-10; see also Pa.R.Crim.P.

121(A)(2)(b). In response, Moses repeatedly indicated that he understood

the nature of the charges against him and the elements of each offense. See

N.T., 3/20/17, at 7-10. The trial court explained the range of sentences for

each offense, and the district attorney explained the applicable fines for each

crime.   See N.T., 3/20/17, at 11-14; see also Pa.R.Crim.P. 121(A)(2)(c).

Moses repeatedly confirmed on the record his understanding of the sentence

ranges and the applicable fines. See N.T., 3/20/17, at 11-14. The trial court

advised Moses of the sentencing guideline ranges based on his prior record




                                    - 10 -
J-S32039-20


score and offense gravity score. Id. at 14-15.      Moses confirmed his

understanding of the sentencing ranges. Id.

      The trial court explained to Moses that if he elected to waive his right to

counsel, he would still be bound by all the normal rules of procedure that

counsel would be familiar with, and that, despite the appointment of standby

counsel, Moses would be directly responsible to comply with those rules. See
id. at 15-16; see also Pa.R.Crim.P. 121(A)(2)(d).         Moses confirmed his

understanding of this risk.    See N.T., 3/20/17, at 15-16.      The trial court

explained to Moses that there were possible defenses to the charges that

counsel might be aware of, and if these defenses were not raised at trial, they

may be lost permanently. See N.T., 3/20/17, at 16; see also Pa.R.Crim.P.

121(A)(2)(e).   Moses indicated to the trial court that he understood these

potential consequences. See N.T., 3/20/17, at 16. The trial court explained

that, in addition to defenses, there may be other rights that, if not timely

asserted by Moses, could be lost permanently. See N.T., 3/20/17, at 16-17;

see   also    Pa.R.Crim.P.    121(A)(2)(f).     Again,   Moses    indicated   his

understanding of these risks. See N.T., 3/20/17, at 17.

      The trial court asked Moses whether anyone had coerced him into

waiving his right to counsel, and Moses confirmed that he had not been

coerced, and that waiver of his right to counsel was his decision. Id. at 17-

18. The trial court asked Moses whether he had any questions regarding his

rights, or the pros and cons surrounding his decision to represent himself at


                                     - 11 -
J-S32039-20


trial, and Moses responded in the negative. Id. at 20-21. Moses informed

the trial court that, with respect to his defense at trial, “no one can do it better

than myself.” Id. at 18. The trial court, having been satisfied that Moses’

waiver of counsel was knowing, voluntary, and intelligent, ruled that he could

proceed pro se, and appointed Moses standby counsel. See N.T., 3/20/17, at

22-23; see also Pa.R.Crim.P. 121(D).

       While Moses argues that his responses were “equivocal,” the record

indicates a clear confirmation of his understanding of the requisite information

provided to him, and his desire to proceed pro se despite the risks involved.

Although the trial court did not specifically refer to the Pennsylvania Rules of

Evidence, it was not required to do so by Rule 121. The rule merely required

that the trial court ascertain Moses’ understanding that he “will still be bound

by all the normal rules of procedure.” See Pa.R.Crim.P. 121(A)(2)(d). The

trial court’s explanation to Moses that he would be strictly responsible to

comply with, and “be bound by all the rules of procedure that counsel would

be familiar with[,]” amply satisfied this requirement. See N.T., 3/20/17, at

15-16.

       Similarly, the trial court was not required by Rule 121 to inquire into the

defenses contemplated by Moses or what information Moses either possessed

or was targeting in preparation for trial. Nor was the trial court required by

Rule   121   to   specifically   advise    Moses   that   his   failure   to   respond

comprehensively to a request for offer of proof could result in his loss of use


                                          - 12 -
J-S32039-20


of potentially vital defense evidence. Further, the trial court was not required

by Rule 121 to explain the myriad of advantages of utilizing an experienced

trial attorney or to elicit from Moses his reasons for requesting to proceed pro

se at trial. Rule 121 also did not require the court to educate Moses as to the

potential hazards of proceeding pro se or determine Moses’ prior experience

with defense counsel. With respect to Moses’ claim that the trial court erred

by conducting the colloquy eight months before trial commenced, had Moses

changed his mind in that time period, he could have alerted the trial court to

any change of circumstance or a reconsideration of his decision to waive

counsel. However, Moses did not do so.

      While the trial court did not specifically inform Moses that “if errors occur

and are not timely objected to, or otherwise timely raised by the defendant,

these errors may be lost permanently,” see Pa.R.Crim.P. 121(A)(2)(f), this

deficiency does not automatically entitle Moses to relief.      Pursuant to Rule

121, the trial court must ascertain on the record:

            (f) that the defendant understands that, in addition to
      defenses, the defendant has many rights that, if not timely
      asserted, may be lost permanently; and that if errors occur and
      are not timely objected to, or otherwise timely raised by the
      defendant, these errors may be lost permanently.

Pa.R.Crim.P. 121(A)(2)(f).

      Here, the trial court informed Moses that, in addition to the loss of

potential defenses, he may have rights that, if not timely asserted during trial,

could be lost permanently.


                                      - 13 -
J-S32039-20


       THE COURT: All right. Do you understand that in addition to these
       defenses there may be other rights that if not timely asserted in
       the proper way may be forever lost? Do you understand that?

       THE DEFENDANT: Yes.

       THE COURT: So the bottom line is if you suffer some prejudice
       from not knowing the rules or the process well enough, you would
       likely not be successful in getting a new trial alleging those
       reasons. Do you understand that?

       THE DEFENDANT: I do understand that.

See N.T., 3/20/17, at 16-17.

       While the trial court did not discuss the subject area covered by Rule

121(a)(2)(f) by using the exact language provided by the rule, the colloquy

nevertheless established that Moses understood that certain rights had to be

timely asserted, and in the proper manner, in order to be preserved. In our

view, this portion of the colloquy adequately addressed the subject area

covered by subsection (a)(2)(f).4 See Isaac, 205 A.3d at 363 (providing that

the trial court is responsible for ensuring that the defendant is questioned

about the six areas specified in Rule 121). Moreover, because Rule 121 goes


____________________________________________


4 Moreover, as noted by the trial court, “[Moses] was aware of his obligation
to object, or make a decision not to object, and he did so unequivocally and
with regularity throughout the trial.” Trial Court Opinion, 2/12/19, at 5 (citing
N.T., 11/7/17, at 35, 39, 53, 58, 97, 130, 133, 135, 164, 198, 200). The trial
court further concluded that there was no prejudice to Moses from the court’s
failure to explain the need to timely object to errors because none of Moses’
claims on appeal are subject to waiver due to the absence of a timely
objection. See id. at 5-6.




                                          - 14 -
J-S32039-20


farther than what the United States Constitution requires, a technically-

deficient waiver of counsel colloquy is not the same as a constitutionally

deficient waiver of counsel.5 Id. at 367.   Accordingly, as the record

demonstrates that the trial court satisfied the minimum requirements of Rule

121, and the record supports the trial court’s conclusion that Moses’ waiver of

counsel was, in fact, knowing, intelligent, and voluntary, we cannot grant him

relief on his first issue.

       In his second and third issues,6 Moses contends that the trial court erred

in precluding him from (1) introducing into evidence certain text messages

exchanged between Atkerson and Ms. Moss; and (2) calling Ms. Moss as a

defense witness at trial. Our standard of review concerning the admissibility

of evidence at trial is well-settled:

             The admission of evidence is solely within the discretion of
       the trial court, and a trial court’s evidentiary rulings will be
       reversed on appeal only upon an abuse of that discretion. An
       abuse of discretion will not be found based on a mere error of
       judgment, but rather occurs where the court has reached a
       conclusion that overrides or misapplies the law, or where the
       judgment exercised is manifestly unreasonable, or the result of
       partiality, prejudice, bias or ill-will.


____________________________________________


5 The United States Constitution merely requires that a defendant “be made
aware of the dangers and disadvantages of self-representation, so that the
record will establish that ‘he knows what he is doing and his choice is made
with eyes open.’” Isaac, 205 A.3d at 367 (citation omitted).

6 Pursuant to our procedural rules, Moses was required to divide his argument
into as many parts as there are questions presented. See Pa.R.A.P. 2119(a).
However, in his brief, Moses discusses his second and third issues together.
We will overlook this deficiency and do the same.

                                          - 15 -
J-S32039-20


Commonwealth v. Woodard, 129 A.3d 480, 494 (Pa. 2015).

      Moses contends that he should not have been precluded from presenting

the testimony of Ms. Moss regarding her conversations with Atkerson (verbal,

texts and emails) because the trial court failed to advise Moses about his

obligations to become familiar with the Rules of Evidence, including offers of

proof. Moses asserts that, in response to the Commonwealth’s objection to

the introduction into evidence of the text messages on the basis that they had

not been provided to the Commonwealth, he advised the trial court that his

mother still had the phone on which the texts were stored, and that the

original messages could be reviewed by the court.

      Moses argues that Ms. Moss should have been able to testify regarding

her conversations with Atkerson because many of the conversations were

verbal and via email, and not contained within text messages. Moses contends

that Ms. Moss’ testimony regarding her conversations with Atkerson

constituted the “crux” of his defense. Moses’ Brief at 70. He claims that he

“should not be held responsible for espousing an inarticulate offer of proof in

response to a Commonwealth objection especially whereas here, [Moses]

never received any court instruction regarding gaining familiarity with the

Pennsylvania Rules of Evidence.” Id. at 71. Moses claims that he was under

no obligation to provide the Commonwealth with impeachment evidence.

Moses further claims that he had no ability to anticipate that Atkerson would

contradict his previous statements to Ms. Moss during his trial testimony. He


                                    - 16 -
J-S32039-20


claims that the trial court’s ruling constitutes an abuse of discretion which

prejudiced Moses by prohibiting him from proffering any defense evidence at

trial.

         As discussed above, the trial court was not required by Rule 121 to

specifically advise Moses that he needed to familiarize himself with the Rules

of Evidence.     See Pa.R.Crim.P. 121.     Moreover, the trial court considered

Moses’ second and third issues and determined that they lack merit.            It

reasoned that the messages did not establish a defense to the charges:

               [T]he content of the messages was irrelevant. The test for
         determining relevancy is whether the evidence sought to be
         introduced tends to establish a material fact or make a fact at
         issue more or less probable. Commonwealth v. Brown, 414
A.2d 70 (Pa. 1980); Commonwealth v. Scott, 389 A.2d 79 (Pa.
         1978). [Atkerson] acknowledged sending messages to [Ms.
         Moss]. [Atkerson] further acknowledged that there was a dispute
         over property and money that [Moses] believed [Atkerson] was
         responsible for. NT, 11/7/17, 37-39. The actual messages added
         nothing to this topic.

               Moreover, the whole matter to which the emails allegedly
         related was itself irrelevant. Even if [Atkerson] had stolen or
         misappropriated [Moses’] property, that is not a defense to the
         charges. The law does not recognize a gunpoint self-help recovery
         of property in the possession of another as an exception to the
         robbery statute. Commonwealth v. Dombrauskas, 418 A.2d
493, 497 (Pa. Super. 1980) (“If one resorts to his own resources
         to take money physically from another in such instances, public
         policy precludes the assertion of a claim of right defense...”).
         Accord Commonwealth v. Spector, [188 A.3d 545] (Pa. Super.
         2018) [(unpublished memorandum)]. Nor are the text messages
         in any way relevant or a defense to the assault and weapon
         charges. See generally, Chapter 2 (culpability) and Chapter 5
         (general principles of justification) of Title 18, the Pennsylvania
         Crimes Code. Simply put, the only purpose for the text messages
         was to support the defense theory that [Moses] was just getting
         back his stuff. Because no such defense is cognizable under

                                       - 17 -
J-S32039-20


          Pennsylvania law, the text message evidence about the details of
          the already acknowledged prior property dispute was irrelevant
          and properly excluded. In sum, further testimony as to the
          content of the text messages was irrelevant and the [c]ourt
          properly exercised it discretion in controlling the admission of
          evidence.

Trial Court Opinion, 2/12/19, at 8-9.

          We discern no abuse of discretion by the trial court in its evidentiary

rulings. The text/email messages and the testimony of Ms. Moss that Moses

sought to introduce into evidence were not relevant to any fact of consequence

in determining the action.           The question of whether Atkerson had

misappropriated Moses’ property or owed Moses money on the date of the

incident simply did not bear upon any defense to the pending criminal charges.

See Pa.R.E. 401.       Accordingly, Moses’ second and third issues warrant no

relief.

          In his final issue, Moses contends that he did not knowingly,

intelligently, or voluntarily waive his right to testify on his own behalf at trial.

Initially, there is no requirement that the trial court conduct an on-the-record

colloquy when a defendant waives his right to testify. See Commonwealth

v. Baldwin, 8 A.3d 901, 907 (Pa. Super. 2010). Instead, the decision of

whether or not to testify on one’s own behalf is generally to be made by the

defendant after full consultation with counsel. Commonwealth v. Nieves,

746 A.2d 1102, 1104 (Pa. 2000).          However, when a defendant elects to

proceed pro se, as was herein the case, he cannot obtain relief by raising a

claim of ineffectiveness of standby counsel. See Commonwealth v. Spotz,

                                       - 18 -
J-S32039-20


47 A.3d 63, 83 (Pa. 2012); see also Commonwealth v. Fletcher, 986 A.2d
759, 778 (Pa. 2009) (holding that a defendant who chooses to represent

himself has no recourse if he or standby counsel has been ineffective). The

appointment of standby counsel does not imply or authorize some sort of

hybrid representation.   Spotz, 47 A.3d at 83.      Thus, “[w]hen a defendant

elects to proceed at trial pro se, the defendant -- and not standby counsel --

is in fact counsel of record and is responsible for trying the case.” Id.

      Moses points out that he initially informed the trial court of his intention

to testify on his own behalf.    However, the next day, after discussing the

matter with standby counsel, Moses informed the trial court that he did not

wish to testify on his own behalf. Moses claims that the “sudden reversal of

his decision to present his testimony in support of his defense resulted from

stand-by counsel’s interference and from erroneous advice provided to

[Moses] by stand-by counsel.”       Moses’ brief at 77.    According to Moses,

standby counsel advised him that he need not testify since Ms. Moss was the

appropriate impeachment witness regarding Atkerson’s prior inconsistent

statements. Id. at 78. Moses argues that standby counsel misinterpreted the

trial court’s prior ruling prohibiting Ms. Moss from testifying. Moses further

argues that the trial court failed “to adequately explore whether [his] reversal

of his earlier representation to testify at his trial was made knowingly,

intentionally, and/or voluntarily[.]” Id.




                                     - 19 -
J-S32039-20


       As explained above, a defendant who chooses to represent himself has

no recourse if he or standby counsel has been ineffective. See Spotz, 47
A.3d at 83; Fletcher, 986 A.2d at 778.           Therefore, as Moses elected to

proceed pro se, he cannot fault standby counsel for his decision not to testify

at trial.

       Similarly, Moses’ claim that the trial court erred in conducting a

defective colloquy does not entitle him to relief. As indicated above, the trial

court was under no obligation to conduct a colloquy regarding Moses’

testimonial rights. See Baldwin, 8 A.3d 907. Nevertheless, the trial court

did, in fact, extensively colloquy Moses regarding his right to testify. See N.T.

11/7/17, at 211-15. Given Moses’ decision to proceed pro se, he alone was

responsible for his decision to testify or not to testify, and the fact that the

trial court undertook to inform that decision does not entitle Moses to any

relief. Accordingly, Moses’ final issue fails.

       Having found no merit to any of Moses’ issues on appeal, we affirm the

judgment of sentence.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/06/2020

                                      - 20 -
J-S32039-20




              - 21 -